DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a usage classifier to classify in claim 1,
a low battery determiner to determine in claim 1
a policy reward determiner to determine in claim 1
a policy adjustor to adjust in claims 1, 3-5
means for classifying in claim 15,
means for determining in claim 15,
means for identifying in claim 15,
means for predicting in claim 15,
means for adjusting in claim 15 and 17-18,
first means for determining in claim 16,
second means for determining in claim 16.

The structure for the usage classifier and the means for classifying is [0057-58].

The structure for the policy reward determiner and the means for means for identifying and the means for predicting is [0061-66]
The policy adjustor and the means for adjusting is [0067-70].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 and 22-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

At step 1, claims 8 and 22 recite a non-transistory computer readable storage device executed on a machine, comprising a combination of concrete devices, such as a processor and a memory, and therefore, is a machine, which is a statutory category of invention.
At step 2A, prong one, the claim recites abstract ideas of classify usage of a computing system; determine a probability of the computing system operating with a low battery capacity based on the classification; determine an adjustment of a policy based on at least one of the classification or the probability; and adjust the policy in response to the battery capacity satisfying a threshold.
The limitations of classify usage of a computing system, under broadest reasonable interpretation, covers the performance of “classifying” (by observation and evaluation) where the computer system setup is observed to determine how it is being used (is it plugged in or not, is it running lots of applications or sitting idle), under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claimed elements precludes the steps from practically being performed in the mind.
The limitation of determine a probability of the computing system operating with a low battery capacity based on the classification, under broadest reasonable interpretation, covers the performance of  mathematical calculations and mathematical relationships (determining a probability) but for the recitation of generic computer components. 
The limitations of detecting at least one second change in the device factor, under broadest reasonable interpretation, covers the performance of “detecting” (by 
The limitation of adjust the policy in response to the battery capacity satisfying a threshold, under broadest reasonable interpretation, covers the performance of “adjusting” (by evaluation and comparing) whether to change a policy by comparing something to a threshold, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claimed elements precludes the steps from practically being performed in the mind.

If a claim limitation, under its broadest reasonable interpretation covers performance of limitation in the mind but for the recitation of the generic computer components then it falls within the Mental Processes grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

If a claim limitation, under its broadest reasonable interpretation covers performance of mathematical calculations and mathematical relationships but for the recitation of the generic computer components then it falls within the Mathematical Concepts grouping of abstract ideas. Accordingly, the claim recites an abstract idea.



The device (Figs. 1 (computer system) and Fig. 8 (processor platform with a processor and memory)) is recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (See MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (See MPEP 2106.05(h)).

At step 2B, for claims 8 and 22 “determine a battery capacity of the computing system in response to the adjustment;” do not qualify as “significantly more” is mere data gathering in conjunction with the abstract idea. Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al. (US 2018/0284877).
Regarding claim 1, Klein teaches
An apparatus for device power management, the apparatus comprising: 
a usage classifier to classify usage of a computing system; (Fig. 3, (S320,S330), [0079], “the activity monitor 645 may be configured to monitor usage patterns of the computing device 600 (e.g., times when the computing device 600 is typically used) and keep track of such patterns.” And [0040, 0042 and 0054], “a next charge opportunity is determined, estimated and/or predicted. For example, a next charge opportunity can be predicted based on when the device will have access to a power source or a power source will be available.” And [0031], “The threshold value could be either set by the user, or perhaps learned (e.g., using machine learning techniques) in response to how the user reacts to a low power storage element.”)
a low battery probability determiner to determine a probability of the computing system operating with a low battery capacity based on the classification; (Fig. 4 (450), [0053], “a power save configuration is generated based on the determined probability and a threshold value. …  In an example implementation, the probability that a power loss of the device will occur being above the threshold value, below threshold value or 
a policy reward determiner to: 
determine an adjustment of a policy based on at least one of the classification or the probability; and (Fig. 4, [0052-53], “step S440 a probability that the device will have access to the charging point prior to discharging a power storage element of the device is determined based on the device metadata. For example, a probability that the computing device will be at the power source before depleting the power storage  the power save configuration can be generated based on the probability that a power loss (e.g., power storage element at zero charge or below a level of charge) of the device will occur and/or is a risk. In an example implementation, the probability that a power loss of the device will occur being above the threshold value, below threshold value or between the threshold values can cause a particular power save configuration to be generated. For example, if the probability a power loss will occur is high (e.g., above 0.8), the power save configuration can be based on (or be selected as) a suspend state or hibernation state (e.g., significant power usage restrictions on the device). [0054], “The above flowcharts include steps that may utilize machine learning in order to predict a variable, a state, a threshold or the like. In an example implementation the prediction may use a machine learning algorithm and a trained model to provide educated predictions of what the prediction refers to.”)
determine a battery capacity of the computing system in response to the adjustment; and ([0079], “the power manager 625 may only select an active power state if the remaining batter capacity is above a threshold value.”)
a policy adjustor to adjust the policy in response to the battery capacity satisfying a threshold. ([0079], “the activity monitor 645 may be configured to monitor usage patterns of the computing device 600 (e.g., times when the computing device 600 is typically used) and keep track of such patterns. In other approaches, the power 625 may only select an active power state if the remaining batter capacity is above a threshold value.” [0054], “The above flowcharts include steps that may utilize machine learning in order to predict a variable, a state, a threshold or the like. In an example implementation the prediction may use a machine learning algorithm and a trained model to provide educated predictions of what the prediction refers to.”)
Regarding claim 2, Klein teaches further including an interface to determine a telemetry parameter based on telemetry data obtained from the computing system, the telemetry parameter based on at least one of a location, a process, a power transition event, or a power source associated with the computing system. (Fig. 3, [0038], “For example, a computing device (e.g., computing device 505 and/or laptop 510) can communicate device metadata to a server (e.g., server 515) as a backend or shared computing system.” [0039], “the aggregate data can be aggregate user history that can include historical data associated with a plurality of users having a historical power use at least one of during an event and over a duration of the event similar to the at least one scheduled event. The other users can be other users at a same event or a like event (e.g., a different activity at a same location. The device metadata can include location data related to a current position of the device and/or an expected (e.g., future) position of the device. The historical power use can be power consumption associated with use of the device (e.g., using the device as a camera to record the event) and/or power charging availability”). 
a suspend state or hibernation state (e.g., significant power usage restrictions on the device). If the probability a power loss will occur is low (e.g., below 0.2), the power save configuration can be based on (or be selected as) a full active state (e.g., no power usage restrictions on the device). If the probability a power loss will occur is in-between low (e.g., less than 0.8 and above 0.2), the power save configuration can be based on (or be selected as) a standby state (e.g., some power usage restrictions on the device)”)
Regarding claim 4, Klein teaches wherein the policy is a first policy, and the policy adjustor is to adjust the first policy to a second policy in response to the probability not satisfying a low battery probability threshold, the first policy to improve energy efficiency of the computing system, the second policy to improve a full active state (e.g., no power usage restrictions on the device). If the probability a power loss will occur is in-between low (e.g., less than 0.8 and above 0.2), the power save configuration can be based on (or be selected as) a standby state (e.g., some power usage restrictions on the device)”)
As to claims 8-11, 15-18 and 22-25, Klein teaches these claims according to the reasoning provided in claim 1-4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-6, 12-13, 19-20, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Iyer et al. (US 2021/0089105).
Regarding claim 5, Klein teach manipulating power modes of an electronic system based on battery level and probabilities of usage based on machine learning. Iyer is used to teach changing modes of operation may be to increase the frequency of operation in Klein’s fully active mode to improve performance. Klein does not teach but Iyer teaches wherein the policy is representative of improving performance of the computing system, and the policy adjustor is to adjust the policy by at least one of increasing a first frequency associated with a hardware resource, increasing a second frequency associated with a software resource, or increasing power delivery to an antenna. ([0056], “Each profile for battery runtime optimization may be associated with a number of IHS settings (e.g., maximum turbo for each component, standby mode for each component, amount of display dimming, etc.) and/or power state(s) (p-states) that further throttle the IHS's performance (sometimes already throttled in DC mode) in anticipation of a charge event.” Where increasing a first frequency is interpreted a profile using a turbo mode improving performance includes using a turbo mode.)
Klein an Iyer are analogous art. Iyer is cited to teach a similar concept of power saving operation based on battery capacity.  Based on Iyer, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Klein to be able to adjust the frequency of operation of the hardware in different operating modes (i.e. using different profiles).  Furthermore, being able to use different frequencies improves on Klein by being able to provide higher performance or extended battery life dependent on 
Regarding claim 6, Klein teach manipulating power modes of an electronic system based on battery level and probabilities of usage based on machine learning. Iyer is used to teach changing modes of operation may be to increase the frequency of operation in Klein’s fully active mode. Klein does not teach but Iyer teaches wherein the adjustment includes at least one of adjusting a first frequency associated with a hardware resource, a second frequency associated with a software resource, or power delivery to an antenna. ([0056], “Each profile for battery runtime optimization may be associated with a number of IHS settings (e.g., maximum turbo for each component, standby mode for each component, amount of display dimming, etc.) and/or power state(s) (p-states) that further throttle the IHS's performance (sometimes already throttled in DC mode) in anticipation of a charge event.”)
Klein an Iyer are analogous art. Iyer is cited to teach a similar concept of power saving operation based on battery capacity.  Based on Iyer, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Klein to be able to adjust the frequency of operation of the hardware in different operating modes (i.e. using different profiles).  Furthermore, being able to use different frequencies improves on Klein by being able to provide higher performance or extended battery life dependent on conditions. To one of ordinary skill in the art before the effective filing data of the 
As to claims 12-13, 19-20, and 26-27, Klein and Iyer teach these claims according to the reasoning provided in claims 5-6.

Claims 7, 14, 21, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Muntes et al. (US 20190305383)
Regarding claim 7, Muntes teaches wherein the adjustment is a first adjustment representative of a first state of a hardware resource, and, in response to the battery capacity not satisfying the threshold, the policy adjustor is to determine a second adjustment representative of a second state of the hardware resource, the first state to cause a first energy expenditure greater than a second energy expenditure by the second state. (Fig. 6 (603-605), [0040], “Based on, among other things, the present battery level, energy usage rates, and expected or potential usage of the devices in conjunction with the future event, a future battery state is determined 603. Based on that future battery state, a number of possible actions may be determined 604, including identification of appropriate messages transmitted, identification of reconfiguration of devices and whether such reconfiguration would save battery life … This can be iterative analysis and the future battery state of the devices can be recalculated assuming compliance with the various possible actions. … Actions that are deemed sufficient, preferable, or best for battery life of necessary or preferable devices may then 605, such as a message transmission to charge the device, to switch off the device, to use a different device, or an automatic reconfiguration of a device.”)
Klein and Muntes are analogous art. Muntes is cited to teach a similar concept of power saving operation based on battery capacity.  Based on Muntes, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Klein to be able to use an iterative process to determine the appropriate configuration and mode of operation of the electronic device to ensure battery supply for the device.  Furthermore, being able to this iterative improves on Klein by being able to the best configuration and mode of operation to ensure battery supply. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because improve user satisfaction by ensuring battery supply for the electronic device.
As to claims 14, 21, and 28, Klein and Muntes teach these claims according to the reasoning provided in claim 7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468.  The examiner can normally be reached on Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        June 16, 2021

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187